         Case 1:21-cv-00475-LAK Document 2-1 Filed 01/19/21 Page 1 of 4




                              Attachment to Civil Cover Sheet

Defendants:

U.S. Department of Health and Human Services; Secretary of Health and Human Services,
currently Alex M. Azar; U.S. Department of Agriculture; Secretary of Agriculture, currently
Sonny Perdue; U.S. Department of Housing and Urban Development; Secretary of Housing and
Urban Development, currently Dr. Ben Carson; U.S. Department of Veterans Affairs; Secretary
of Veterans Affairs, currently Robert Wilkie; U.S. Department of Education; Secretary of
Education, currently identified as Dr. Mitchell Zais in an acting capacity; U.S. Department of
Homeland Security; Secretary of Homeland Security, currently identified as Peter T. Gaynor in
an acting capacity; U.S. Department of Justice; U.S. Attorney General, currently identified as
Jeffrey A. Rosen in an acting capacity; U.S. Department of Labor; and Secretary of Labor,
currently Eugene Scalia




                                               1
        Case 1:21-cv-00475-LAK Document 2-1 Filed 01/19/21 Page 2 of 4




Attorneys:

Robin Thurston
Kristen Miller
Sean Lev
Jeffrey B. Dubner
Democracy Forward Foundation
P.O. Box 34553
Washington, DC 20043
Phone: (202) 701-1782

Richard B. Katskee
Alex J. Luchenitser
Alexander C. Gouzoules
Americans United for Separation of Church and State
1310 L St. NW, Suite 200
Washington, DC 20005
Phone: (202) 466-3234

Jennifer C. Pizer
Camilla B. Taylor
Karen L. Loewy
M. Currey Cook
Lambda Legal Defense and Education Fund
120 Wall Street, 19th Floor
New York, New York 10005
Phone: (212) 809-8585




                                             2
         Case 1:21-cv-00475-LAK Document 2-1 Filed 01/19/21 Page 3 of 4




Defendants Addresses and Counties:

U.S. Department of Health and Human Services
Office of the General Counsel
200 Independence Avenue, SW
Room 713-F
Washington, DC 20201

Secretary of Health and Human Services, currently Alex M. Azar
c/o Office of the General Counsel
200 Independence Avenue, SW
Room 713-F
Washington, DC 20201

U.S. Department of Agriculture
1400 Independence Avenue, SW
Washington, DC 20250

Secretary of Agriculture, currently Sonny Purdue
1400 Independence Avenue, SW
Washington, DC 20250

U.S. Department of Housing and Urban Development
451 7th Street, SW
Washington, DC 20410

Secretary of Housing and Urban Development, currently Dr. Ben Carson
451 7th Street, SW
Washington, DC 20410

U.S. Department of Veterans Affairs
810 Vermont Avenue, NW
Washington, DC 20420

Secretary of Veterans Affairs, currently Robert Wilkie
810 Vermont Avenue, NW
Washington, DC 20420

U.S. Department of Education
400 Maryland Avenue, SW
Washington, DC 20202

Secretary of Education, currently identified as Dr. Mitchell Zais in an acting capacity
400 Maryland Avenue, SW
Washington, DC 20202



                                                 3
         Case 1:21-cv-00475-LAK Document 2-1 Filed 01/19/21 Page 4 of 4




U.S. Department of Homeland Security
2707 Martin Luther King Jr. Ave, SE
Washington, DC 20528

Secretary of Homeland Security, currently identified as Peter T. Gaynor in an acting capacity
2707 Martin Luther King Jr. Ave, SE
Washington, DC 20528

U.S. Department of Justice
950 Pennsylvania Avenue, NW
Washington, DC 20530

U.S. Attorney General, Jeffrey A. Rosen in an acting capacity
U.S. Department of Justice
950 Pennsylvania Avenue, NW
Washington, DC 20530

U.S. Department of Labor
Office of Legal Counsel
200 Constitution Avenue, NW
Room N-2700
Washington, DC 20210

Secretary of Labor, currently Eugene Scalia
c/o Office of Legal Counsel
200 Constitution Avenue, NW
Room N-2700
Washington, DC 20210




                                                4
